DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The Specification does not appear to contain a single reference number of the ones shown in the Drawings.  Amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Regarding claim 9, the term “provide define” (line 16) appears to be redundant.  Examiner suggests deleting the word “provide”. 
	Regarding claim 15, “at least one indentations” should be singular. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Regarding claims 1, 9, and 19, from which the remaining claims depend, Examiner notes that the first and second ventilation passageways are briefly mentioned in the Summary of the Invention - and thus find some support in the Specification - but are not further described in the Detailed Description.  Moreover, as noted above, the Specification lacks all element numbers of the Drawings, and thus it is impossible to discern which potential passageways shown therein correlate to which claimed passageway, so as to clearly enable those claim limitations to one having ordinary skill in the art.  

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 19, from which the remaining claims depend, it is not clear if the openings claimed later in the claim (those in paragraphs e and f) are the same openings found earlier in the claim as “a plurality of openings, each opening providing a passageway through a portion of the handling wall member” in paragraph b.  To the best degree the Examiner understands the claimed invention, these openings are responsible for horizontal ventilation, but such can only be assumed, due to the lack of Drawing element numbers in the Specification.  If so, the later-claimed openings would already find proper antecedent basis in the earlier instance in the claims, and would need to be claimed as “one of the plurality of openings” or other language which renders the claim limitation definite.  
Regarding claims 2, 3, 4, and 5, there is no antecedent basis in the claims for the term “the septum”.  It is not clear if the term is intended to find proper antecedent basis in “a plurality of septa” in claim 1; however, even in such case, there would still be a lack of proper antecedent basis rendering the term indefinite because the same term should be used throughout the claims. 
Regarding claim 4, the limitation “the at least one connecting element” is redundant as it is already introduced in the previous line. 
Regarding claim 9, from which claims 10-18 depend, the limitation “an opening being located in the handling wall, each opening extending between the interior and exterior surfaces of the handling wall” (emphasis added) is indefinite because the term “each opening” (plural) lacks proper antecedent basis, and does not find such basis in “an opening” (singular). 
Regarding claim 13, the term “the openings” accordingly lacks proper antecedent basis in the claims.  
Regarding claim 20, the term “the second pair of openings” lacks proper antecedent basis in the claims. 

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 7, 10, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, the first half of the claim does not further narrow the claim, because the location of the indentations on the outer surface of the band is already limited in claim 4. 
Regarding claims 10 and 11, the claims are not seen to further limit the subject matter of parent claim 9, as they do not further limit any antecedent structure and functions, nor do they introduce any new structure or function.   


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0223963 (Bisio) in view of US 8,443,999 (Reinders).
Regarding claim 1, Bisio teaches a closure for engaging a container, the closure comprising: 
(a) a cap member (1) having a top wall (18), and a peripheral wall (12) depending from the top wall, the cap member for engaging the container; 
(b) a handling wall member (2) disposed around the peripheral wall, the handling wall member comprising: 
first and second ends (upper edge 6; bottom edge 4), each end having an aperture bounded by a rim (clearly shown), a perimeter of the first end being smaller than a perimeter of the second end (diameter at 6 is significantly smaller than 4, when comparing each between Figures 1, 2, and 7, as well as the relative locations of 4 and 6 in Figure 3); 
(c) a plurality of septa (20) connecting the handling wall member to the peripheral wall (clearly shown in Figures 1 and 2); 
(d) a first vertical ventilation passage (21) extending in a straight vertical line between the peripheral wall and the handling member, the first vertical ventilation passage for conveying air through a top end of the closure, between the top and peripheral walls, and through a bottom end of the closure bottom (explicitly taught in para. [0034]); 
Bisio as applied teaches all limitations substantially as claimed, but fails to teach:

(e) a plurality of second vertical ventilation passages, each second vertical ventilation passage extending in a straight vertical line, each second vertical ventilation passage for conveying air through a corresponding opening, between the handling wall member and the peripheral wall, and through the second end of the handling wall member; and 
(f) a plurality of horizontal ventilation passages, each first horizontal ventilation passage extending in a horizontal path between a first opening and a second opening, for conveying air into the closure via the first opening and out of the closure via the second opening; 
wherein, when any one side of the closure is fully obstructed, air can flow through the closure through at least one of the ventilation passages.  
Reinders teaches a plurality of openings through a portion of a handling wall member (36), and further explicitly teaches the horizontal venting paths (60; see col. 9, lines 27-40).  Additionally, while Examiner notes above under 35 USC 112(a) that there is currently no written support for the plurality of second passageways, they are believed to be that which is shown as (226) in Figure 6B, comprising a vertical path which traverses the handling wall through an opening.  Examiner asserts that Reinders, in providing a plurality of openings in the handling wall, provides the requisite structure for this function, and thus it is asserted that the device would be capable of use in the intended manner.  Furthermore, providing such an opening on the sloped sidewall of Bisio would result in an opening allowing a purely vertical ventilation passage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio, providing a plurality of openings in the handling wall, as taught by Reinders, motivated by the benefit of a horizontal ventilation path.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
Regarding claim 2, comprising a plurality of transverse ventilation pathways, wherein at least one transverse ventilation pathway is for conveying air in an indirect path between the first and second openings; wherein the indirect path includes conveying the air around the septum (Examiner notes the Specification discloses transverse ventilation paths are shown in Figures 9A-9C, however, there is no additional structure being claimed; Examiner asserts that the structure of the combined closure of Bisio in view of Reinders would be capable of such transverse ventilation pathways).  
Regarding claim 3, the septum including an upper surface and a lower surface (upper and lower surfaces of tongues 20); wherein the transverse ventilation pathway is for conveying air around the upper and lower surfaces of the septum (Examiner notes this limitation does not further limit any physical structures, and that the required physical structure for this function – a plurality of openings in the handling wall – were added by obviousness modification above with respect to claim 1).  
Regarding claim 9, Bisio teaches a closure adapted to be engaged to a fitment, or a container having a neck portion configured to accept it, the closure having a top side, a bottom side, and a lateral side between the top and bottom sides, the closure comprising:  
25(a) a cap member (1) having a top wall (18), and a peripheral wall (12) depending from the top wall, the cap member for engaging the fitment; 
(b) a handling member having: 
a handling wall (2) surrounding the peripheral wall: 
a top end (6) having an upper handling member rim surrounding a first aperture (unlabeled; clearly shown in Figure 2), and a bottom end (4) having a lower handling member rim surrounding a second aperture (unlabeled; clearly shown in Figures 1 and 7), a circumference of the upper handling member rim being smaller than a circumference of the lower handling member rim (diameter at 6 is significantly smaller than 4, when comparing each between Figures 1, 2, and 7, as well as the relative locations of 4 and 6 in Figure 3); and 
(c) a septum (20) connecting the handling wall and the peripheral wall to each other (clearly shown in Figures 1 and 2); 
(d) a first ventilation passage (21) extending in a direct line between the peripheral wall and the handling member, the first ventilation passage for conveying air through the closure top side, the cavity, and the closure bottom side (explicitly taught in para. [0034]): 
Bisio as applied teaches all limitations substantially as claimed, but fails to teach:

(e) a second ventilation passage extending in a direct line through the opening, the at least second ventilation passage for conveying air through the handling wall, the cavity, and the closure bottom side, the first and second ventilation passages extending parallel to each other; and 
(f) a third ventilation passage extending in an indirect path between a first opening and a second opening, for conveying air in the first opening into the cavity, around a septum, to the second opening, the third ventilation passage extending in a direction transverse to first and second ventilation passages; wherein, when any closure side is fully obstructed, air can flow through the closure through at least one of the first, second, and third ventilation passages.  
Reinders teaches a plurality of openings through a portion of a handling wall member (36), and further explicitly teaches the horizontal venting paths (60; see col. 9, lines 27-40).  Additionally, while Examiner notes above under 35 USC 112(a) that there is currently no written support for the plurality of second passageways, they are believed to be that which is shown as (226) in Figure 6B, comprising a vertical path which traverses the handling wall through an opening.  Examiner asserts that Reinders, in providing a plurality of openings in the handling wall, provides the requisite structure for this function, and thus it is asserted that the device would be capable of use in the intended manner.  Furthermore, providing such an opening on the sloped sidewall of Bisio would result in an opening allowing a purely vertical ventilation passage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio, providing a plurality of openings in the handling wall, as taught by Reinders, motivated by the benefit of a horizontal ventilation path.  Moreover, combination of known KSR v. Teleflex.  See MPEP 2141(III).  
Regarding the third ventilation passage, Examiner notes the resulting structure is also capable of providing a third, transverse ventilation passage.  The Specification discloses transverse ventilation paths are shown in Figures 9A-9C, however, there is no additional structure being claimed; Examiner asserts that the structure of the combined closure of Bisio in view of Reinders would be capable of such transverse ventilation pathways.
Regarding claim 10, the first ventilation passage for conveying air through the upper handling member rim, the cavity, and the lower handling member rim (clearly disclosed; see claim 9 above).  
Regarding claim 11, the second ventilation passage for conveying air through the opening in the handling wall, the cavity, and the lower handling member rim (asserted to be capable of use in the intended manner above with respect to claim 9).  
Regarding claim 12, the septum comprising an upper surface (upper edge of 20) and a lower surface (lower edge of 20); wherein the third ventilation passage is for conveying air around the upper and lower surfaces of the septum (Examiner notes the combined prior art teaches all claimed physical structure including the openings in the handling wall, and thus it is capable of use in the intended manner).
Regarding claim 13, Examiner asserts that the physical structures already present in the combined prior art are capable of a fourth ventilation passage extending in a direct line between a pair of the openings.  Should Applicant disagree, Examiner notes Reinders teaches openings (80) in Figure 5, as well as col. 9 lines 49 through col. 10, line 3, allowing additional flow between openings.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bisio, providing openings (80) as taught by Reinders, motivated by the benefit of additional airflow across the closure. 
Regarding claim 14, the septum dividing the first ventilation passage into a plurality of first ventilation passages (clearly shown in Bisio Figure 2, noting multiple passages 21 separated by tongues 20).  

s 4-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0223963 (Bisio) in view of US 8,443,999 (Reinders) as applied above to claims 1 and 9, and further in view of US 5,853,095 (Marshall).
Regarding claim 4, Bisio in view of Reinders teaches a tamper-evident band proximate to a bottom of the peripheral wall, comprising: 
a plurality of segments (28) joined together to form the band, each segment attached to the peripheral wall bottom by at least one connecting element (30; Figure 7); 
the at least one connecting element (30); and 
at least one engagement element i) extending inward from an inner surface of the tamper- evident band (26; Figure 6) and ii) adapted to engage a receptive portion of the container (104).
Bisio in view of Reinders teaches all limitations substantially as claimed, but fails to teach:
each end of each segment defining an indentation on an outer surface of the tamper-evident band, thereby to cause the tamper-evident band to i) tear along the indentation and ii) separate the segments, for indicating that the container has been disengaged from the closure. 
However, Examiner notes the reference does teach bridges (32) which fracture upon opening.
Marshall teaches it is known to provide indentations on the outer surface of a tamper-evident band, which fracture upon unscrewing of a threaded closure (see Figure 2; col. 3, lines 51-53; Examiner further notes the embodiment of Figure 12 showing a plurality of indentations 46 creating a plurality of segments therebetween).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, replacing the bridges with indentations in the outer surface of the band, as taught by Marshall, motivated by the benefit of a mechanical equivalent means for indicating tampering upon first removal of the closure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 5, each segment is attached to the peripheral wall bottom by at least one of the following: the at least one connecting element and the septum (see connecting element 30 in Figure 7).  
Regarding claim 6, it not explicitly clear from Bisio Figure 7 if the connecting elements connect an inner surface of the tamper-evident band to an outer surface of the peripheral wall.  
However, the connecting element does extend radially inwardly like that of the instant invention. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the connecting elements such that they attach to the outer surface of the peripheral wall, motivated by a mechanically equivalent location for connecting the band to the wall for tamper evidencing, having a predictable outcome absent a teaching of an unexpected result.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 7, each indentation located on the outer surface of the band (previously described above with respect to claim 4) and each indentation extending between an upper and lower edge of the band (clearly shown at 46 in Marshall Figure 1).  
Regarding claim 8, the tamper-evident band defining a continuous surface surrounding the bottom end of the peripheral wall (Examiner notes Marshall refers to its tamper band as a “closed ring 38” in col. 3, line 38, and further shows a continuous surface with the provision of the indentations 46 in Figure 1).  
Regarding claim 15, Bisio in view of Reinders teaches a tamper-evident band proximate to the bottom end of the peripheral wall, comprising: 
a plurality of segments (28) joined together to form a ring, the band having an outer surface and an inner surface (unlabeled; clearly shown); 
a plurality of connecting elements (30); each segment attached to at least one of the following: the connecting element and the septum (each segment is attached to a connecting element 30 as seen in Figure 7); and 
at least one engagement element (26) extending toward the peripheral wall and adapted to engage a receptive portion (104) of the fitment, thereby to cause breakage of the tamper-evident band along the at least one indentation, for indicating that the fitment has been disengaged from the fitment.  
Bisio in view of Reinders teaches all limitations substantially as claimed, but fails to teach:
at least one indentations, each indentation defining an end of the segment;

However, Examiner notes the reference does teach bridges (32) which fracture upon opening.
Marshall teaches it is known to provide indentations on the outer surface of a tamper-evident band, which fracture upon unscrewing of a threaded closure (see Figure 2; col. 3, lines 51-53; Examiner further notes the embodiment of Figure 12 showing a plurality of indentations 46 creating a plurality of segments therebetween).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, replacing the bridges with indentations in the outer surface of the band, as taught by Marshall, motivated by the benefit of a mechanical equivalent means for indicating tampering upon first removal of the closure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 16, it not explicitly clear from Bisio Figure 7 if the connecting elements connect an inner surface of the tamper-evident band to an outer surface of the peripheral wall.  
However, the connecting element does extend radially inwardly like that of the instant invention. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the connecting elements such that they attach to the outer surface of the peripheral wall, motivated by a mechanically equivalent location for connecting the band to the wall for tamper evidencing, having a predictable outcome absent a teaching of an unexpected result.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 17, each indentation located on the outer surface of the band (previously described above with respect to claim 4) and each indentation extending between an upper and lower edge of the band (clearly shown at 46 in Marshall Figure 1).  
Regarding claim 18, the tamper-evident band defining a continuous surface surrounding the bottom end of the peripheral wall (Examiner notes Marshall refers to its tamper band as a “closed ring 38” in col. 3, line 38, and further shows a continuous surface with the provision of the indentations 46 in Figure 1).  
Regarding claim 19, Bisio teaches a closure for engaging a fitment, the closure comprising: 
(a) a cap member (1) having a top wall (18), and a peripheral wall (12) depending from the top wall; 
(b) a handling wall member (2) encircling the peripheral wall, the handling wall member comprising: first (6) and second (4) ends, a perimeter of the first end being smaller than a perimeter of the second end (diameter at 6 is significantly smaller than 4, when comparing each between Figures 1, 2, and 7, as well as the relative locations of 4 and 6 in Figure 3);  
(c) a plurality of septa (20) connecting the handling wall member to the peripheral wall, each septa having an upper surface and a lower surface (clearly shown in Figures 1 and 2); 
(d) at least one first ventilation passage (21) extending between the peripheral wall and the handling member, the first ventilation passage for conveying air through an upper portion of the closure, between the top and peripheral walls, and through a lower portion of the closure (explicitly taught in para. [0034]).
Bisio as applied teaches all limitations substantially as claimed, but fails to teach:
(a) 
a plurality of openings, each opening located within the handling wall member and between the first and second ends;
(e) a plurality of second ventilation passages, the second ventilation passage for conveying air through a corresponding opening, between the handling wall member and the peripheral wall, and through the second end of the handling wall member; 
(f) a plurality of transverse ventilation pathways, each transverse ventilation pathway for conveying air in an indirect path between a first pair of openings, the pathway for conveying air around the upper and lower surfaces of the septa; and 
(b)
(g) a tamper-evident band proximate to the bottom of the peripheral wall, comprising: 

Regarding modification (a), Reinders teaches a plurality of openings through a portion of a handling wall member (36), and further explicitly teaches the horizontal venting paths (60; see col. 9, lines 27-40).  Additionally, while Examiner notes above under 35 USC 112(a) that there is currently no written support for the plurality of second passageways, they are believed to be that which is shown as (226) in Figure 6B, comprising a vertical path which traverses the handling wall through an opening.  Examiner asserts that Reinders, in providing a plurality of openings in the handling wall, provides the requisite structure for this function, and thus it is asserted that the device would be capable of use in the intended manner.  Furthermore, providing such an opening on the sloped sidewall of Bisio would result in an opening allowing a purely vertical ventilation passage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio, providing a plurality of openings in the handling wall, as taught by Reinders, motivated by the benefit of a horizontal ventilation path.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
Regarding modification (b), Examiner notes the reference does teach bridges (32) which fracture upon opening.
Marshall teaches it is known to provide indentations on the outer surface of a tamper-evident band, which fracture upon unscrewing of a threaded closure (see Figure 2; col. 3, lines 51-53; Examiner further notes the embodiment of Figure 12 showing a plurality of indentations 46 creating a plurality of segments therebetween).
KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 20, a plurality of third ventilation passages, each third ventilation passage extending between a second pair of openings, for conveying air between the second pair of openings (Examiner notes the resulting structure is also capable of providing a third, transverse ventilation passage.  The Specification discloses transverse ventilation paths are shown in Figures 9A-9C, however, there is no additional structure being claimed; Examiner asserts that the structure of the combined closure of Bisio in view of Reinders would be capable of such transverse ventilation pathways).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES N SMALLEY/Examiner, Art Unit 3733